UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ctober 28, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1rom to Commission File number 001-09299 JOY GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 39-1566457 (State of Incorporation) (I.R.S. Employer Identification No.) 100 East Wisconsin Ave, Suite 2780, Milwaukee, Wisconsin (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (414) 319-8500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of each exchange on which registered Common Stock, par value $1 per share New York Stock Exchange Preferred Stock Purchase Rights New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes x No o Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the voting and non-voting common stock held by non-affiliates, as of April 29, 2011 the last business day of our most recently completed second fiscal quarter, was approximately $10.6 billion, based on a closing price of $100.95 per share. The number of shares outstanding of registrant’s common stock, as of December 7, 2011, was 105,124,922. Documents Incorporated by Reference The information required by Part III of Form 10-K, is incorporated herein by reference to the definitive proxy statement for the registrant’s 2012 annual meeting of stockholders. Joy Global Inc. INDEX TO ANNUAL REPORT ON FORM 10-K For The Year Ended October 28, 2011 Page PART I Item 1. Business 6 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Item 3. Legal Proceedings 21 Item 4. Reserved 21 Executive Officers of the Registrant 22 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 39 Item 8. Financial Statements and Supplementary Data 42 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 42 Item 9A. Controls and Procedures 43 Item 9B. Other Information 43 PART III Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships, Related Transactions and Director Independence 44 Item 14. Principal Accounting Fees and Services 44 PART IV Item 15. Exhibits and Financial Statement Schedules 45 Index This Page Intentionally Left Blank Index PART I This document contains forward-looking statements, including estimates, projections, statements relating to our business plans, objectives, pending acquisitions, expected operating results and other non-historical information, and the assumptions upon which those statements are based. These statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements are identified by forward-looking terms such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “forecast,” “indicate,” “intend,” “may be,” “objective,” “plan,” “potential,” “predict,” “should,” “will be” and similar expressions. Forward-looking statements are based on current expectations and assumptions and are subject to risks and uncertainties that may cause actual results to differ materially from any forward-looking statement. In addition, certain market outlook information and other market statistical data contained herein is based on third party sources that we cannot independently verify, but that we believe to be reliable. Important factors that could cause our actual results to differ materially from the results anticipated by the forward-looking statements include: · general economic conditions; · changes affecting our industry, including demand for coal, copper, iron ore and other commodities, cyclical demand for equipment we manufacture and competitive pressures; · risks associated with international operations, including country specific or regional economic conditions and fluctuations in currency exchange rates; · our ability to develop products to meet the needs of our customers and the mining industry generally; · changes affecting our customers, including access to capital and regulations pertaining to mine safety, the environment or greenhouse gas emissions; · changes in laws and regulations or their interpretation and enforcement, including with respect to environmental matters; · changes in tax rates; · availability and cost of raw materials and manufactured components from third party suppliers; · our ability to protect our intellectual property; · our ability to hire and retain qualified employees and to avoid labor disputes and work stoppages; · our ability to generate cash from operations, obtain external funding on favorable terms and manage liquidity needs; · changes in interest rates; · changes in accounting standards or practices; and · our ability to complete planned acquisitions and integrate businesses that we acquire, including the proposed acquisition of International Mining Machinery Holdings Limited (“IMM”) and the recent acquisition of LeTourneau Technologies, Inc. (“LeTourneau”). In addition to the foregoing factors, the forward-looking statements contained herein are qualified with respect to the risks disclosed elsewhere in this document, including in Item 1A, “Risk Factors,” Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and Item 7A, “Quantitative and Qualitative Disclosures about Market Risk.” Any or all of these factors could cause our results of operations, financial condition or liquidity for future periods to differ materially from those expressed in or implied by any forward-looking statement. Furthermore, there may be other factors that could cause our actual results to differ materially from the results referred to in the forward-looking statements. We undertake no obligation to update or revise any forward-looking statements to reflect events or circumstances after the date on which such statements are made or to reflect the occurrence of unanticipated events, except as required by law. 5 Index Item 1.Business General Joy Global Inc. (“we” and “us”) is a leading manufacturer and servicer of high productivity mining equipment for the extraction of coal and other minerals and ores.Our equipment is used in major mining regions throughout the world to mine coal, copper, iron ore, oil sands, and other minerals.Our underground mining machinery segment (“Joy Mining Machinery” or “Joy”) is a major manufacturer of underground mining equipment for the extraction of coal and other bedded minerals and offers comprehensive service locations near major mining regions worldwide.Our surface mining equipment segment (“P&H Mining Equipment” or “P&H”) is a major producer of surface mining equipment for the extraction of ores and minerals and provides extensive operational support for many types of equipment used in surface mining.Sales of original equipment for the mining industry, as a class of products, accounted for 41%, 40% and 45% of our consolidated net sales for fiscal 2011, 2010 and 2009, respectively.Aftermarket sales, which includes revenues from maintenance and repair services, diagnostic analysis, fabrication, mining equipment and electric motor rebuilds, equipment erection services, training, and sales of replacement parts, account for the remainder of our consolidated sales for each of those years.We are the direct successor to a business begun over 125 years ago and were known as Harnischfeger Industries, Inc. (the “Predecessor Company”) until July 2001. During the third quarter of fiscal 2011, we completed the acquisition of LeTourneau.LeTourneau historically operated three businesses, mining equipment, steel products and drilling products.Subsequent to the acquisition, we entered into an agreement to sell the drilling products business of LeTourneau and completed this sale in the fourth quarter of fiscal 2011.The results of operations for LeTourneau have been included in the accompanying consolidated financial statements with the mining equipment and steel products businesses included in our Surface Mining Equipment segment and the drilling products business reflected as results of discontinued operations. On July 11, 2011, we entered into an agreement to purchase 534.8 million shares, representing approximately 41.1% of the outstanding common stock, of IMM a leading designer and manufacturer of underground mining equipment in China.We will acquire the shares from IMM’s largest shareholder for a cash purchase price of HK$8.50 per share, or approximately $584.2 million, subject to exchange rate fluctuation.On December 20, 2011, the Anti-monopoly Bureau of the Ministry of Commerce (“MOFCOM”) of the People’s Republic of China appoved the purchase and the acquisition is expected to close on or around December 30, 2011.Promptly, after the closing of this transaction, we will be required to make an unconditional cash tender offer for the remaining outstanding shares of IMM common stock, and outstanding options to purchase shares of IMM common stock, pursuant to Rule 26.1 of the Hong Kong Takeovers Code.After the date of the agreement and before fiscal year end, we purchased approximately 365.6 million shares, or approximately 28.1%, of IMM’s common stock in the open market for an aggregate cash purchase price of approximately $376.7 million.As a consequence, we expect the tender offer to involve the purchase of up to 399.7 million shares of IMM common stock, as well as options to purchase approximately 17.9 million shares of IMM common stock.If all of these shares are purchased at the expected tender offer price of HK$8.50 per share, and all of the options are purchased for the amount by which HK$8.50 exceeds the exercise price of each option, the total cash consideration of the tender offer will be approximately $456.1 million, subject to exchange rate fluctuation.We can provide no assurance that the agreement will be consummated or that the tender offer will be successful. Underground Mining Machinery Joy is the world’s largest producer of high productivity underground mining machinery for the extraction of coal and other bedded materials.We have manufacturing facilities in Australia, South Africa, the United Kingdom, China, and the United States as well as sales offices and service facilities in India, Poland, and Russia.Joy products include: continuous miners; shuttle cars; flexible conveyor trains; complete longwall mining systems (consisting of powered roof supports, an armored face conveyor, and a longwall shearer); continuous haulage systems; battery haulers; roof bolters; crushing equipment; and conveyor systems.Joy also maintains an extensive network of service and distribution centers to rebuild and service equipment and to sell replacement parts and consumables in support of our installed base.This network includes five service centers in the United States and eight outside the United States, all of which are strategically located in major underground mining regions. 6 Index Products and Services: Continuous miners – Electric, crawler mounted continuous miners cut material using carbide-tipped bits on a horizontal rotating cutterhead.Once cut, the material is gathered onto an internal conveyor and loaded into a haulage vehicle or continuous haulage system for transportation to the feeder breaker. Longwall shearers – A longwall shearer trams back and forth on an armored face conveyor parallel to the material face.Using carbide-tipped bits on cutting drums at each end, the shearer cuts 1.2 to 8.0 meters high on each pass and simultaneously loads the material onto the armored face conveyor for transport through the stageloader to the conveyor belt. Powered roof supports – Roof supports use hydraulic cylinders to perform a jacking-like function that supports the mine roof during longwall mining.The supports self-advance with the longwall shearer and armored face conveyors, resulting in controlled roof falls behind the supports.A longwall face may range up to 400 meters in length. Armored face conveyors – Armored face conveyors are used in longwall mining to transport material cut by the shearer away from the longwall face. Shuttle cars – Shuttle cars, a type of rubber-tired haulage vehicle, are electric-powered using an umbilical cable. Their purpose is to transport material from continuous miners to the feeder-breaker where chain conveyors in the shuttle cars unload the material.Some models of Joy shuttle cars can carry up to 22 metric tons of coal. Flexible conveyor trains (FCT) – FCT’s are electric-powered, single operator, self-propelled conveyor systems that provide continuous haulage of material from a continuous miner to the main mine belt.The FCT uses a rubber belt similar to a standard fixed conveyor.The FCT’s conveyor operates independently from the track crawler system, allowing the FCT to move and convey material simultaneously.Available in lengths of up to 570 feet, the FCT is able to negotiate multiple 90-degree turns in an underground mine infrastructure. Roof bolters – Roof bolters are drills used to bore holes in the mine roof and to insert long metal bolts into the holes to reinforce the mine roof. Battery haulers – Battery haulers perform a similar function to shuttle cars and are powered by portable rechargeable batteries.Battery haulers feature a flexible center joint allowing them to maneuver in tight conditions and do not use a trailing cable, which allows for maximum flexibility in the mining process. Continuous chain haulage systems – The continuous chain haulage system provides a similar function as the FCT, transporting material from the continuous miner to the main mine belts on a continuous basis, versus the batch process used by shuttle cars and battery haulers, but it does so with different technology.The continuous chain haulage system is made up of a series of connected bridge structures that utilize chain conveyors that transport the coal from one bridge structure to the next bridge structure and ultimately to the main mine belts. Feeder breakers – Feeder breakers are a form of crusher that use rotating drums with carbide-tipped bits to break down the size of the mined material for loading onto conveyor systems or feeding into processing facilities.Mined material is typically loaded into the feeder breaker by a shuttle car or battery hauler in underground applications and by haul trucks in surface applications. Conveyor systems – Conveyor systems are used in both above and under-ground applications.The primary components of a conveyor system are the idlers, idler structure, and the terminal which itself consists of a drive, discharge, take-up and tail loading section. 7 Index High angle conveyors – The high angle conveyor provides a versatile method for elevating or lowering materials continuously from one level to another at extremely steep angles.One of the differentiating factors of Joy’s conveyor technology is the use of the proprietary fully equalized pressing mechanism which secures material toward the center of the belt while gently, but effectively, sealing the belt edges together.The high angle conveyor has throughput rates ranging from 0.30 to 4,400 tons per hour. Smart services – A service offering that gathers relevant information real time and uses this information to deliver services that are pre-emptive and predictive, which enables our customers to maximize their assets by providing better machine availability, utilization, and reduced costs. Smart facilities – We maintain customer care centers that are linked directly to the customer and close to the mine site in order to provide machine monitoring and reporting, field engineering, customer training, and productivity consulting, as well as life cycle management services. Joy’s direct customer service and support infrastructure quickly and efficiently provides customers with high-quality parts, exchange components, repairs, rebuilds, whole machine exchanges, and services.Joy’s Life Cycle Management program objective is to provide a range of products and services that achieves the lowest cost per ton over the life of the equipment.Cost per ton programs allow Joy’s customers to pay fixed prices for each ton of material mined in order to match equipment costs with revenues, and Joy’s component exchange programs minimize production disruptions for repair or scheduled rebuilds.These programs reduce customer capital requirements and ensure quality aftermarket parts and services for the life of the contract.Joy sells its products and services directly to its customers through a global network of sales and marketing personnel. The Joy business has demonstrated cyclicality over the years.The primary drivers of this cyclicality are commodity prices (particularly coal prices) and coal production levels.Joy’s business is particularly sensitive to conditions in the coal mining industry, which accounts for a substantial portion all of Joy’s sales.Other drivers of cyclicality include product life cycles, new product introductions, governmental regulations, competitive pressures and industry consolidation. Surface Mining Equipment P&H is the world’s largest producer of electric mining shovels and a leading producer of loaders, rotary blasthole drills, and walking draglines for open-pit mining operations.P&H has facilities in Australia, Brazil, Canada, Chile, China, South Africa, and the United States, as well as sales offices in India, Mexico, Peru, Russia, the United Kingdom, and Venezuela.P&H products are used in mining copper, coal, iron ore, oil sands, silver, gold, diamonds, phosphate, and other minerals and ores.P&H also provides logistics and a full range of life cycle management service support for its customers through a global network of strategically located operations within major mining regions.In some markets, P&H also provides electric motor rebuilds and other selected products and services to the non-mining industrial segment and sells used electric mining shovels, drills and parts. Products and Services: Electric mining shovels – Mining shovels are used primarily to load copper ore, coal, iron ore, oil sands, gold, and other mineral-bearing materials and overburden into trucks or other conveyances.There are two basic types of mining loaders: electric shovels and hydraulic excavators.Electric mining shovels typically feature larger dippers, allowing them to load greater volumes of material, while hydraulic excavators are smaller and more maneuverable.The electric mining shovel offers the lowest cost per ton of mineral mined.Its use is determined by the size of the mining operation and the availability of electricity.Dippers can range in size from 12 to 82 cubic yards. Walking draglines – Draglines are primarily used to remove overburden to uncover coal or mineral deposits and then to replace the overburden as part of reclamation activities.P&H’s draglines are equipped with bucket sizes ranging from 30 to 160 cubic yards. Blasthole drills – Most surface mines require breakage or blasting of rock, overburden, or ore using explosives. A blasthole drill creates a pattern of holes to contain the explosives.Drills are usually described in terms of the diameter of the hole they bore.Blasthole drills manufactured by P&H bore holes ranging in size from 9 7/8 to 17.5 inches in diameter and can exert a pull down force up to 150,000 lbs. 8 Index Loaders – Loaders are generally used in coal, copper, and iron ore mines, and utilize a proprietary diesel-electric drive system with digital controls.This system allows large, mobile equipment to stop, start and reverse direction without gear shifting and high-maintenance braking.Loaders feature bucket capacities up to 53 cubic yards, which are the largest in the industry, and can load rear-dump trucks in the 85-ton to 400-ton range. P&H provides Life Cycle Management support, including equipment erections, relocations, inspections, service, repairs, rebuilds, upgrades, used equipment, new and used parts, enhancement kits, and training.The term “life cycle management” refers to our strategy to maximize the productivity of our equipment over the equipment’s entire operating life cycle through the optimization of the equipment, its operating and maintenance procedures, and its upgrade and refurbishment.Each life cycle management program is specifically designed for a particular customer and that customer’s application of our equipment.Under each program, we provide aftermarket products and services to support the equipment during its operating life cycle.Under some of the programs, the customer pays us an amount based upon hours of operation or units of production achieved by the equipment.The amount to be paid per unit is determined by the economic model developed on a case-by-case basis, and is set at a rate designed to include both the estimated costs and anticipated profit. P&H personnel and distribution centers are strategically located close to customers in major mining centers around the world, supporting P&H and other brands.P&H sells its products and services directly to its customers through a global network of sales and marketing personnel.The P&H distribution organization also represents other leading providers of equipment and services to the mining industry and associated industries, which we refer to as “Alliance Partners.”Some of the P&H Alliance Partner relationships include the following companies: · Berkley Forge and Tool Inc. · Phillippi-Hagenbach Inc. · Bridon American Corporation · Prodinsa Wire Rope · Dux Machinery · Wire Rope Industries Ltd. · Hensley Industries Inc. · Wire Rope Corporation of America, Inc. · Hitachi Mining Division For each Alliance Partner, we enter into an agreement that provides us with the right to distribute certain Alliance Partners’ products in specified geographic territories.Specific sales of new equipment are typically based on “buy and resell” arrangements or are direct sale from the Alliance Partner to the ultimate customer with a commission paid to us.The type of sales arrangement is typically agreed at the time of the customer’s commitment to purchase.Our aftermarket sales of parts produced by Alliance Partners are generally made under “buy and resell” arrangements.To support Alliance Partners’ products in certain geographic regions, we typically hold parts and components in inventory. P&H’s businesses are subject to cyclical movements in the markets.Sales of original equipment are driven to a large extent by commodity prices and demand.Copper, coal, oil sands, gold and iron ore mining accounted for approximately 90% of total P&H sales in recent years.Rising commodity prices and demand typically lead to the expansion of existing mines, opening of new mines, or re-opening of less efficient mines.Although the aftermarket segment is much less cyclical, severe reductions in commodity prices and/or demand can result in the removal of machines from mining production, and thus dampen demand for parts and services.Conversely, significant increases in commodity prices and/or demand can result in higher use of equipment and generate requirements for more parts and services. 9 Index Operational Excellence - Joy Global Business System In order to provide a world class service to the mining industry, we have developed the Joy Global Business System as an extension of our operational excellence initiatives. The Joy Global Business System is: · Developing world class products, processes and people · Building on common global processes, methods and metrics · Servicing and adapting to local customer needs The major objectives of the Joy Global Business System are: · Safety-establishment of a zero-harm mentality · Velocity-cycle time reductions and on time/on specification all the time · Productivity-doing more with less by working and investing smarter · Quality-flawless execution in everything we do · Customer Satisfaction-every customer is a reference for our products Seasonality All of our business segments are subject to moderate seasonality, with the first quarter of our fiscal year generally experiencing lower sales and profitability due to a decrease in working days caused by the U.S. Thanksgiving and year-end holidays. Financial Information Financial information about our business segments and geographic areas of operation is contained in Item 8 – Financial Statements and Supplementary Data and Item 15 – Exhibits and Financial Statement Schedules. Employees As of October 28, 2011, we employed approximately 14,500 employees worldwide, with 7,218 employed in the United States.Collective bargaining agreements or similar type arrangements cover 32% of our U.S. workforce and 27% of our international employees.In 2012, union agreements are to expire for 3% of our employees with the largest covering the United Steel Workers union at our Milwaukee, Wisconsin, facility and the International Union of Electrical Workers at our facility in Bluefield, Virginia. Customers Joy and P&H sell their products primarily to large global and regional mining companies.No customer or affiliated group of customers accounted for 10% or more of our consolidated net sales for 2011. Competitive Conditions Joy and P&H conduct their domestic and foreign operations under highly competitive market conditions, requiring that their products and services be competitive in price, quality, service, and delivery.The customers for these products are generally large mining companies with substantial purchasing power. Joy’s continuous miners, longwall shearers, powered roof supports, armored face conveyors, continuous haulage systems, shuttle cars, and battery haulers compete with similar products made by a number of established and emerging worldwide manufacturers of such equipment.Joy’s rebuild services compete with a large number of local repair shops and also compete with various regional suppliers in the sale of replacement parts for Joy equipment. 10 Index P&H’s shovels and draglines compete with similar products produced by one significant competitor and with hydraulic excavators, large rubber-tired front-end loaders, and bucket wheel excavators made by several international manufacturers.P&H’s large rotary blasthole drills compete with several worldwide drill manufacturers.As high productivity mining becomes more common internationally, especially in emerging markets, global manufacturing capability is becoming a competitive advantage; however, it is still most important to have repair and rebuild capability near the customer’s operations.In this regard, P&H competes with a large number of primarily regional suppliers in the sale of parts. Joy and P&H compete on the basis of providing superior productivity, reliability, and service that lowers the overall cost of production for their customers.Joy and P&H compete with local and regional service providers in the provision of maintenance, rebuild and other services to mining equipment users. Backlog Backlog represents unfilled customer orders for our original equipment and aftermarket products and services.Customer orders included in backlog as of October 28, 2011 represent contracts to purchase specific original equipment, products or services by customers who have satisfied our credit review procedures.The following table provides backlog by business segment as of our fiscal year end.These backlog amounts exclude customer arrangements under long-term equipment life cycle management programs.Such programs extend for up to 17 years and totaled approximately $1.5 billion as of October 28, 2011.The amounts shown also exclude sales already recognized by fiscal year end under the percentage-of-completion method of accounting. In thousands Underground Mining Machinery $ $ $ Surface Mining Equipment Eliminations ) ) ) Total Backlog $ $ $ Of the $3.3 billion of backlog, approximately $455.2 million is expected to be recognized as revenue beyond fiscal 2012. The increase in Surface Mining Equipment backlog as of October 28, 2011 compared to October 29, 2010 reflects the positive book to bill ratio across all regions.The LeTourneau acquisition added $241.2 million to the Surface Mining Equipment backlog as of October 28, 2011.The increase in Underground Mining Machinery backlog as of October 28, 2011 compared to October 29, 2010 is primarily related to significant original equipment orders in the U.S. and Australia. The increase in Underground Mining Machinery backlog as of October 29, 2010 compared to October 30, 2009 was primarily driven by increased global demand for original equipment and aftermarket products and services.The increase in Surface Mining Equipment backlog was driven by increased orders for electric mining shovels. Eliminations include the surface applications of crushing and conveying included in both operating segments. Raw Materials Joy purchases electric motors, gears, hydraulic parts, electronic components, castings, forgings, steel, clutches, and other components and raw materials from outside suppliers.P&H purchases raw and semi-processed steel, castings, forgings, copper, and other materials from a number of suppliers.In addition, component parts such as engines, bearings, controls, hydraulic components, and a wide variety of mechanical and electrical items are purchased from a group of pre-qualified suppliers. 11 Index We utilize a supplier risk management monitoring process to analyze our suppliers to determine the risk of production disruption as it relates to procurement of raw materials.Based on the results of continuous evaluations, we partner with our suppliers to address potential issues as they are identified.We believe this process provides greater clarity with respect to drivers of supplier performance and provides us with an earlier indication of potential supplier issues. Patents and Trademarks We own numerous patents and trademarks and we license technology from others that are utilized in our products and manufacturing methods.We continue to develop intellectual property and we file new patent applications to protect our ongoing research and development activities.We have also granted patent and trademark licenses to other manufacturers and receive royalties under most of these licenses.While we do not consider any particular patent or license or group of patents or licenses to be material to our business segments, we believe that in the aggregate our patents and licenses are significant in distinguishing many of our product lines from those of our competitors.The recorded cost of patents and trademarks by segment are as follows: Underground Mining Surface Mining In thousands Machinery Equipment Consolidated Patents Gross Carrying Value $ $ $ Accumulated Amortization ) ) ) Net Carrying Value $ $ $ Trademarks $ $ $ Research and Development We are strongly committed to pursuing technological development through the engineering of new products and systems, the improvement and enhancement of licensed technology, and related acquisitions of technology.Research and development expenses were $40.4 million, $29.8 million, and $22.3 million for 2011, 2010, and 2009, respectively. Environmental, Health and Safety Matters Our domestic activities are regulated by federal, state, and local statutes, regulations, and ordinances relating to environmental protection and worker health and safety.These laws govern current operations, require remediation of environmental impacts associated with past or current operations, and under certain circumstances provide for civil and criminal penalties and fines as well as injunctive and remedial relief.Our foreign operations are subject to similar requirements as established by the jurisdictions in which they are located.We believe that we have substantially satisfied these diverse requirements. Compliance with environmental laws and regulations did not have a material effect on capital expenditures, earnings, or our competitive position in 2011.Because these requirements are complex and, in many areas, rapidly evolving, there can be no guarantee against the possibility of additional costs of compliance.However, we do not expect that our future compliance with environmental laws and regulations will have a material effect on our capital expenditures, earnings or competitive position, and do not expect to make any material capital expenditures for environmental control facilities in fiscal 2012. 12 Index Our operations or facilities have been and may become the subject of formal or informal enforcement actions or proceedings for alleged noncompliance with either environmental or worker health and safety laws or regulations. Such matters have typically been resolved through direct negotiations with the regulatory agency and have typically resulted in corrective actions or abatement programs.However, in some cases, fines or other penalties have been paid. International Operations For information on the risks faced by our international operations, see Item 1A. - Risk Factors. Available Information Our internet address is: www.joyglobal.com.We make our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act available free of charge through our website as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission. Item 1A.Risk Factors Our international operations are subject to many uncertainties, and a significant reduction in international sales of our products could adversely affect us. In addition to the other risk factors below, our international operations are subject to various political, economic and other uncertainties that could adversely affect our business.A significant reduction of our international business due to any of these risks would adversely affect our sales.In our fiscal years 2011, 2010, and 2009, approximately 54%, 56%, and 50%, respectively, of our sales were derived from sales outside the United States.Risks faced by any or all of our international operations include: · international political and trade issues and tensions; · regional or country specific economic downturns; · fluctuations in currency exchange rates, particularly the Australian dollar, British pound sterling, Canadian dollar, Chilean peso, Chinese renminbi and South African rand; · complications in complying with a variety of foreign laws and regulations, including with respect to environmental matters, which may adversely affect our operations and ability to compete effectively in certain jurisdictions or regions; · unexpected changes in regulatory requirements, up to and including the risk of nationalization or expropriation by foreign governments; · higher tax rates and potentially adverse tax consequences including restrictions on repatriating earnings, adverse tax withholding requirements and double taxation; · difficulties protecting our intellectual property; · increased risk of litigation and other disputes with customers; · longer payment cycles and difficulty in collecting accounts receivable; · costs and difficulties in integrating, staffing and managing international operations, especially in rapidly growing economies such as China; 13 Index · transportation delays and interruptions; · natural disasters and the greater difficulty in recovering from them as compared to the United States in some of the foreign countries in which we operate, especially in countries prone to earthquakes, such as Indonesia, India, China and Chile; · uncertainties arising from local business practices and cultural considerations; and · custom matters and changes in trade policy or tariff regulations. We expect that the percentage of our sales occurring outside the United States will increase over time largely due to increased activity in China, India and other emerging markets.The foregoing risks may be particularly acute in emerging markets, where our operations are subject to greater uncertainty due to increased volatility associated with the developing nature of the economic, legal and governmental systems of these countries.If we are unable to successfully manage the risks associated with expanding our global business or to adequately manage operational fluctuations, it could adversely affect our business, financial condition or results of operations. The cyclical nature of our original equipment manufacturing business could cause fluctuations in our operating results. Our business, in particular our original equipment manufacturing business, is cyclical in nature.The cyclicality of Joy’s original equipment sales is driven primarily by commodity prices, product life cycles, competitive pressures and other economic factors affecting the mining industry such as company consolidation.P&H’s original equipment sales are subject to cyclical movements based in large part on changes in coal, copper, iron ore, oil and other commodity prices.Falling commodity prices have in the past and may in the future lead to reductions in the production levels of existing mines, a contraction in the number of existing mines, and the closure of less efficient mines.Decreased mining activity is likely to lead to a decrease in demand for new mining machinery.As a result of this cyclicality, we have previously experienced fluctuation in our business, results of operations and financial condition.We expect that cyclicality in our equipment manufacturing business may cause us to experience further significant fluctuation in our business, financial condition or results of operations. We operate in a highly competitive environment, which could adversely affect our sales and pricing. Our domestic and foreign manufacturing and service operations are subject to significant competitive pressures.We compete on the basis of product performance, customer service, availability, reliability, productivity and price.Many of our customers are large global mining companies that have substantial bargaining power, and some of our sales require us to participate in competitive tenders where we must compete on the basis of various factors, including performance guarantees and price.We compete directly and indirectly with other manufacturers of surface and underground mining equipment and with manufacturers of parts and components for such products.Some of our competitors are larger than us and, as a result, may have broader product offerings and greater access to financial resources.As a result, certain of our competitors may pursue aggressive pricing or product strategies that may cause us to lose sales or reduce the prices we charge for our original equipment and aftermarket products and services.These actions may lead to reduced revenues, lower margins and/or a decline in market share, any of which may adversely affect our business and results of operations. We may acquire other businesses, dispose of businesses or engage in other transactions, which may adversely affect our operating results, financial condition and existing business. From time to time, we may explore and pursue transaction opportunities that may complement our core businesses, and we may also consider divesting businesses or assets that we do not regard as part of our core businesses.These transaction opportunities may come in the form of acquisitions, joint ventures, start-ups or other structures.For example, during our 2011 fiscal year, we acquired LeTourneau and subsequently divested its drilling products business, entered into an agreement to purchase 41.1% of the outstanding common stock of IMM and, if this purchase is completed, we expect to conduct a tender offer for the remaining outstanding shares of IMM.There may be risks associated with any such transaction including (without limitation) general business risk, integration risk, technology risk, market acceptance risk, litigation risk, environmental risk, regulatory approval risk and risks associated with the failure to close or consummate announced transactions.In the case of acquisitions, including our acquisition of IMM, we may not be able to discover, during the due diligence process or otherwise, all known and unknown risks associated with the business we are acquiring. 14 Index Undiscovered factors may result in our incurring financial or other liabilities, which could be material, and we may not achieve the expected benefits from any acquisitions or divestitures.In addition, any such transaction may require us to incur debt, issue equity, utilize other capital resources, make expenditures, provide guarantees or indemnify and/or agree to other terms, as well as consume our management’s time and attention.These transactions may not ultimately create value for us or our stockholders. We are subject to environmental and health and safety laws and regulations that impose, and could continue to impose, significant costs and liabilities.In addition, future regulations, or more stringent enforcement of existing regulations, could increase those costs and liabilities, which could adversely affect our results of operations. We are subject to a variety of foreign, federal, state and local environmental laws and regulations, including those relating to employee health and safety, environmental permitting and licensing, air (including greenhouse gas) and water emissions, remediation of soil and groundwater contamination, and the use, storage, treatment and disposal of hazardous materials.Some environmental laws impose strict, retroactive, and joint and several liability for the remediation of releases of hazardous substances, even for conduct that was lawful at the time it occurred, or for the conduct of, or conditions caused by, prior operators, predecessors, or other third parties.Failure to comply with environmental laws could expose us to penalties or clean-up costs and civil or criminal liability as well as result in sanctions on certain of our activities and damage to property or natural resources.These liabilities, sanctions, damages and any remediation efforts could negatively impact our ability to conduct our operations or our financial condition and results of operations.In addition, our various prior and future acquisitions and divestitures may have resulted or could result in environmental liabilities unknown to us at the time of acquisition or divestiture or other additional environmental liabilities. Moreover, environmental laws and regulations, and the interpretation and enforcement thereof, change frequently and have tended to become more stringent over time.Future environmental laws and regulations could require us to acquire costly equipment or to incur other significant expenses in connection with our business.For example, increased regulation of greenhouse gas emissions, such as through a cap-and-trade system or emissions tax, could adversely affect our business, financial condition, results of operations or product demand. We are largely dependent on the continued demand for coal, which is subject to economic and climate related risks. Over two-thirds of our revenues come from our coal-mining customers.Many of these customers supply coal for steel production and/or as fuel for the production of electricity in the United States and other countries.Demand for steel is affected by the global level of economic activity and economic growth.The pursuit of the most cost effective form of electricity generation continues to take place throughout the world.Coal combustion generates significant greenhouse gas emissions and governmental and private sector goals and mandates to reduce greenhouse gas emissions may increasingly affect the mix of electricity generation sources.Further developments in connection with legislation, regulations or other limits on greenhouse gas emissions and other environmental impacts or costs from coal combustion, both in the United States and in other countries, could diminish demand for coal as a fuel for electricity generation.If lower greenhouse gas emitting forms of electricity generation, such as nuclear, solar, natural gas or wind power, become more prevalent or cost effective, or diminished economic activity reduces demand for steel, demand for coal will be reduced.When demand for coal is reduced, the demand for our mining equipment could be adversely affected. We require cash to service our indebtedness, which reduces the cash available to finance our business. Our ability to service our indebtedness will depend on our future performance, which will be affected by prevailing economic conditions and financial, business, regulatory and other factors.Some of these factors are beyond our control.If we cannot generate sufficient cash flow from operations to service our indebtedness and to meet our other obligations and commitments, we might be required to refinance our debt or to dispose of assets to obtain funds for such purpose.There is no assurance that refinancings or asset dispositions could be effected on a timely basis or on satisfactory terms, if at all, particularly if credit market conditions deteriorate.Furthermore, there can be no assurance that refinancings or asset dispositions would be permitted by the terms of our credit agreements or debt instruments. 15 Index Our existing credit agreements contain, and any future debt agreements we may enter into may contain, certain financial tests.If we do not satisfy such tests, our lenders could declare a default under our debt agreements, and our indebtedness could be declared immediately due and payable.Our ability to comply with the provisions of these agreements may be affected by changes in economic or business conditions beyond our control. Our existing credit agreements contain, and any future debt agreements we may enter into may contain, covenants that limit our ability to incur indebtedness, acquire other businesses and impose various other restrictions.These covenants could affect our ability to operate our business and may limit our ability to take advantage of potential business opportunities as they arise.We cannot be certain that we will be able to comply with these covenants or the financial covenants referred to above, or, if we fail to do so, that we will be able to obtain waivers or amended terms from our lenders. Significant changes in our actual investment return on pension assets, discount rates and other factors could affect our results of operations, equity and pension funding requirements in future periods. Our results of operations may be affected by the amount of income or expense that we record for our defined benefit pension plans and certain other retirement benefits.We measure the valuation of our pension plans annually as of our fiscal year end in order to determine the funded status of and our funding obligation with respect to such plans.This annual valuation of our pension plans is highly dependent on certain assumptions used in actuarial valuations, which include actual and expected return on pension assets and discount rates.These assumptions take into account current and expected financial market data, other economic conditions such as interest rates and inflation, and other factors such as plan asset allocation and future salary increases.If actual rates of return on pension assets materially differ from assumptions, our pension funding obligations may increase or decrease significantly.Our funding obligation is determined under governmental regulations and is measured based on the value of our assets and liabilities.An adverse change in our funded status due to the volatility of returns on pension assets and the discount rate could increase our required future contributions to our plans, which may adversely affect our results of operations and financial condition. Our continued success depends on our ability to protect our intellectual property, which cannot be assured. Our future success depends in part upon our ability to protect our intellectual property.We rely principally on nondisclosure agreements and other contractual arrangements and trade secret law and, to a lesser extent, trademark and patent law, to protect our intellectual property.However, these measures may be inadequate to protect our intellectual property from infringement by others or prevent misappropriation of our proprietary rights.In addition, the laws of some foreign countries do not protect proprietary rights to the same extent as do U.S. laws.Our inability to protect our proprietary information and enforce our intellectual property rights through infringement proceedings could adversely affect our business, financial condition or results of operations. Demand for our products may be adversely impacted by regulations related to mine safety. Our principal customers are surface and underground mining companies.The mining industry has encountered increased scrutiny as it relates to safety regulations primarily due to recent high profile mine accidents.Current or proposed legislation on safety standards and the increased cost of compliance may induce customers to discontinue or limit their mining operations, and may discourage companies from developing new mines, which in turn could diminish demand for our products. 16 Index Demand for our products may be adversely impacted by environmental regulations impacting the mining industry. Many of our customers supply coal as a power generating source for the production of electricity in the United States and other countries.The operations of these mining companies are geographically diverse and are subject to or affected by a wide array of regulations in the jurisdictions where they operate, including those directly impacting mining activities and those indirectly affecting their businesses, such as applicable environmental laws.The high cost of compliance with environmental regulations may also cause customers to discontinue or limit their mining operations, and may discourage companies from expanding existing mines or developing new mines.As a result of these factors, demand for our mining equipment could be adversely affected by environmental regulations impacting the mining industry. Our manufacturing operations are dependent upon third party suppliers, making us vulnerable to supply shortages and price increases, and we are also limited by our plant capacity constraints. In the manufacture of our products, we use large amounts of raw materials and processed inputs including steel, engine components, copper and electronic controls.We obtain raw materials and certain manufactured components from third party suppliers.Our ability to grow revenues is constrained by the capacity of our plants, our ability to supplement that capacity with outside sources, and our success in securing critical supplies such as steel and copper.To reduce material costs and inventories, we rely on supplier arrangements with preferred vendors as a source for “just in time” delivery of many raw materials and manufactured components.Because we maintain limited raw material and component inventories, even brief unanticipated delays in delivery by suppliers, including those due to capacity constraints, labor disputes, impaired financial condition of suppliers, weather emergencies, or other natural disasters, may adversely affect our ability to satisfy our customers on a timely basis and thereby affect our financial performance.This risk increases as we continue to change our manufacturing model to more closely align production with customer orders.If we are not able to pass raw material or component price increases on to our customers, our margins could be adversely affected.Any of these events could adversely affect our business, financial condition or results of operations. Labor disputes and increasing labor costs could adversely affect us. Many of our principal domestic and foreign operating subsidiaries are parties to collective bargaining agreements with their employees.As of October 28, 2011, collective bargaining agreements or similar type arrangements cover 32% of our U.S. workforce and 27% of our international employees.We cannot provide assurance that disputes, work stoppages, or strikes will not arise in the future.In addition, when existing collective bargaining agreements expire, we cannot be certain that we will be able to reach new agreements with our employees.Such new agreements may be on substantially different terms and may result in increased direct and indirect labor costs.Future disputes with our employees could adversely affect our business, financial condition or results of operations. A material disruption to one of our significant manufacturing plants could adversely affect our ability to generate revenue. We produce most of our original equipment and aftermarket parts for each product type at a limited number of principal manufacturing facilities.If operations at one or more of these significant facilities were to be disrupted as a result of equipment failures, natural disasters, power outages or other reasons, our business, financial condition or results of operations could be adversely affected.Interruptions in production could increase costs and delay delivery of some units.Production capacity limits could cause us to reduce or delay sales efforts until capacity is available. Our business could be adversely affected by our failure to develop new technologies. The mining industry is a capital-intensive business, with extensive planning and development necessary to open a new mine.The success of our customers’ mining projects is largely dependent on the efficiency with which the mine operates.If we are unable to provide continued technological improvements in our equipment that meet our customers’ expectations, or the industry’s expectations, on mine productivity, the demand for our mining equipment could be adversely affected. 17 Index We are subject to litigation risk, which could adversely affect us. We and our subsidiaries are involved in various unresolved legal matters that arise in the normal course of operations, the most prevalent of which relate to product liability (including asbestos and silica related liability), employment and commercial matters.In addition, we and our subsidiaries become involved from time to time in proceedings relating to environmental matters.Also, as a normal part of their operations, our subsidiaries may undertake contractual obligations, warranties, and guarantees in connection with the sale of products or services.Some of these claims and obligations involve significant potential liability. Product liability claims could adversely affect us. The sale of mining equipment entails an inherent risk of product liability and other claims.Although we maintain product liability insurance covering certain types of claims, our policies are subject to substantial deductibles.We cannot be certain that the coverage limits of our insurance policies will be adequate or that our policies will cover any particular loss.Insurance can be expensive, and we may not always be able to purchase insurance on commercially acceptable terms, if at all.Claims brought against us that are not covered by insurance or that result in recoveries in excess of insurance coverage could adversely affect our business, financial condition or results of operations. If we are unable to retain qualified employees, our growth may be hindered. Our ability to provide high quality products and services depends in part on our ability to retain skilled personnel in the areas of senior management, product engineering, manufacturing, servicing and sales.Competition for such personnel is intense and our competitors can be expected to attempt to hire our skilled employees from time to time.In particular, our results of operations could be adversely affected if we are unable to retain customer relationships and technical expertise provided by our management team and our professional personnel. We rely on significant customers, the loss of one or more of which could adversely affect our operating results, financial condition and existing business. We are dependent on maintaining significant customers by delivering reliable, high performance mining equipment and other products on a timely basis.We do not consider ourselves to be dependent upon any single customer; however, our top ten customers collectively accounted for approximately 36% of our sales for fiscal 2011.Our sales have become more concentrated in recent years as consolidation has occurred in the mining industry.The consolidation and divestitures in the mining industry may result in different equipment preferences among current and former significant customers.The loss of one or more of our significant customers could, at least on a short-term basis, have an adverse effect on our business, financial condition or results of operations. Item 1B.Unresolved Staff Comments None. 18 Index Item 2.Properties As of October 28, 2011, the following principal properties of our operations were owned, except as indicated.Our worldwide corporate headquarters are currently housed in 13,000 square feet of leased space in Milwaukee, Wisconsin.All of these properties are generally suitable for the operations currently conducted at them. Underground Mining Machinery Locations Floor Space Land Area Location (Sq. Ft.) (Acres) Principal Operations Franklin, Pennsylvania 58 Component and parts production * Warrendale, Pennsylvania 13 Administration Reno, Pennsylvania 22 Chain manufacturing Brook Park, Ohio 4 Machining manufacturing Solon, Ohio 11 Gear manufacturing * Bluefield, Virginia 15 Component repair and complete machine rebuilds * Duffield, Virginia 11 Component repair and complete machine rebuilds * Homer City, Pennsylvania 10 Component repair and complete machine rebuilds * Wellington, Utah 60 Component repair and complete machine rebuilds Lebanon, Kentucky 12 Component repair and complete machine rebuilds * Meadowlands, Pennsylvania 12 Global distribution center * Millersburg, Kentucky 14 Administration and manufacturing Winfield, Alabama 33 Manufacturing, sales, engineering, administration Salyersville, Kentucky 14 Manufacturing Belton, South Carolina 24 Manufacturing, sales and administration * Mossvale, Australia 33 Original equipment, component repairs and complete machine rebuilds Parkhurst, Australia 19 Component repairs and complete machine rebuilds Wollongong, Australia 26,996 4 Component repair and complete machine rebuilds Somersby, Australia 3 Manufacturing original equipment, component repairs, engineering, administration * Steeledale, South Africa 13 Component repairs and manufacturing * Wadeville, South Africa 29 Original equipment, component repair and complete machine rebuilds Pinxton, England 10 Component repair and complete machine rebuilds Sunderland, England 100,850 5 Manufacturing, engineering, sales & administration Wigan, England 60,000 3 Engineering and administration.Development shop for PRS products * Worcester, England 14 Original equipment and component repairs * Tychy, Poland 8 Original equipment, component repair and complete machine rebuilds Kuzbass, Russia 15,750 3 Component repair and rebuild facility Hyderabad, India 3,000 Sales office Nagpur, India 8,053 Small workshop facility Baotou, China 104,162 6 Component repair and rebuild facility. Tianjin, China 205,645 8 Manufacturing of mining machinery Wuxi, China 26 Manufacturing of mining machinery, after-market service and maintenance service. Beijing, China 14,784 1 Administration 19 Index Surface Mining Equipment Locations Floor Space Land Area Location (Sq. Ft.) (Acres) Principal Operations Milwaukee, Wisconsin 46 Electric mining shovels, electric draglines and large diameter electric and diesel rotary blast hole drills * Milwaukee, Wisconsin 13 Electrical products Mesa, Arizona 5 Motor rebuild service center # * Tucson, Arizona 2 Rebuild center # * Redding, California 4,000 1 Branch office # * Coeur D’Alene, Idaho 2,700 1 Branch office # * Portland, Oregon 6 Rebuild center * Elko, Nevada 5 Motor rebuild service center & welding services Elko Nevada 28,000 4 Machine/Mechanical shop # * Elko, Nevada 5,944 1 Branch office # * Farmington, New Mexico 10,000 2 Branch office Kilgore, Texas 4 Motor rebuild service center # Longview, Texas Manufacture # * Lakewood, Washington 5,788 1 Branch office * Gillette, Wyoming 6 Motor rebuild service center # * Gillette, Wyoming 3 Branch office Evansville, Wyoming 6 Motor rebuild service center * Calgary, Canada 6,000 1 Climate control system manufacturing # * Prince George, Canada 5,918 1 Branch office Edmonton, Canada 32,581 4 Motor rebuild service center * Fort McMurray, Canada 2 Rebuild shop Tianjin, China 130,000 Original equipment * Bassendean, Australia 5 Components and parts for mining shovels * Mackay, Australia 3 Components and parts for mining shovels * Hemmant, Australia 2 Motor rebuild service center East Maitland, Australia 32,916 1 Motor rebuild service center Murarrie, Australia 15,000 1 Administrative and sales office Rutherford, Australia 15,640 4 Motor rebuild service center # * Mackay, Australia 5,016 1 Equipment assembly & regional office # * Brisbane, Australia 29,000 1 Rebuild center & branch office # * Perth, Australia 29,116 1 Equipment assembly & rebuild center * Belo Horizonte, Brazil 1 Components and parts for mining shovels # * Belo Horizonte, Brazil 5,000 5 Sales office & refurbishment service # * Rio de Janeiro, Brazil 500 1 Branch office * Santiago, Chile 1 Rebuild service center * Antofagasta, Chile 1 Rebuild service center Kolkata, India 1 Sales office Guadalajara, Jalisco, Mexico 5,823 Sales office Cananea, Sonora, Mexico 1,800 Service shop * - Property includes a warehouse. # - Property acquired with the acquisition of LeTourneau Technologies, Inc. on June 22, 2011. Under a month-to-month lease Under a lease expiring in 2012 Under a lease expiring in 2013 Under a lease expiring in 2014 Under a lease expiring in 2015 Under a lease expiring in 2016 Under a lease expiring in 2017 Under a lease expiring in 2018 Under a lease expiring in 2019 Under a lease expiring in 2020 Under a lease expiring in 2021 Under a lease expiring in 2022 Under a lease expiring in 2023 Under a lease expiring in 2024 20 Index Joy Mining also operates warehouses in Nashville, Illinois; Brookwood, Alabama; Henderson, Kentucky; Pineville, West Virginia; Green River, Wyoming; Carlsbad, New Mexico; Price, Utah; Lovely, Kentucky; Norton, Virginia; and Witbank, South Africa. All warehouses are owned except for the warehouses in Nashville, Henderson, Price, and Lovely which are leased.In addition, Joy Mining has sales offices in Mt. Vernon, Illinois; Eagle Pass, Texas; Abington, Virginia; Secunda, South Africa and Kolata, India. Joy Mining also has a smart services and training facility at Witbank, South Africa. P&H also operates warehouses in Cleveland, Ohio; Coeur d’ Alene, Idaho; Hibbing and Virginia, Minnesota; Charleston, West Virginia; Negaunee, Michigan; Gilbert, Arizona; Hinton, Sparwood, Labrador City, and Sept. Iles, Canada; Iquique and Calama, Chile; Parauapebas, Brazil; Johannesburg, South Africa; and Puerto Ordaz, Venezuela. The warehouses in Hibbing, Johannesburg, and Calama are owned, while the others are leased. In addition, P&H leases sales offices throughout the United States and in principal surface mining locations in other countries, such as Chihuahua, Mexico and Kolkata, India. Item 3.Legal Proceedings We and our subsidiaries are involved in various unresolved legal matters that arise in the normal course of operations, the most prevalent of which relate to product liability (including over 1,000 asbestos and silica-related cases), employment, and commercial matters.Although the outcome of these matters cannot be predicted with certainty and favorable or unfavorable resolutions may affect the results of operations on a quarter-to-quarter basis, we believe that the outcome of such legal and other matters will not have a material adverse effect on our consolidated financial position, results of operations, or liquidity. During the Chapter 11 reorganization of our Predecessor Company, in 1999 through the filing of a voluntary petition under Chapter 11 of the United States Bankruptcy Code, the Wisconsin Department of Workforce Development (“DWD”) filed claims against Beloit Corporation (“Beloit”), a former majority owned subsidiary, and us in federal bankruptcy court seeking “at least” $10.0 million in severance benefits and penalties, plus interest, on behalf of former Beloit employees.DWD’s claim against Beloit included unpaid severance pay allegedly due under a severance policy Beloit established in 1996.DWD alleges that Beloit violated its alleged contractual obligations under the 1996 policy when it amended the policy in 1999.The Federal District Court for the District of Delaware removed DWD’s claims from the bankruptcy court and granted summary judgment in our favor on all of DWD’s claims in December 2001.DWD appealed the decision and the judgment was ultimately vacated in part and remanded.Following further proceedings, DWD’s only remaining claim against us is that our Predecessor Company tortiously interfered with Beloit’s employees’ severance benefits in connection with Beloit’s decision to amend its severance policy.We concluded a trial on DWD’s remaining claim during the week of March 1, 2010.On September 21, 2010 the court granted judgment in our favor.DWD then filed a post-judgment motion asking the court to change its decision.On November 22, 2011, the Court denied and struck DWD’s post-judgment motion.DWD has 30 days from that date to appeal.We expect that DWD will file an appeal with the United States Court of Appeals for the Third Circuit.We do not believe these proceedings will have a significant effect on our financial condition, results of operations, or liquidity. Because DWD’s claims were still being litigated as of the effective date of our Plan of Reorganization, the Plan of Reorganization provided that the claim allowance process with respect to DWD’s claims would continue as long as necessary to liquidate and determine these claims. Item 4.Reserved 21 Index Executive Officers of the Registrant The following table shows certain information for each of our executive officers, including position with the corporation and business experience.Our executive officers are elected each year at the organizational meeting of our Board of Directors, which follows the annual meeting of shareholders, and at other meetings as needed. Current Office and Years as Name Age Principal Occupation Officer Michael W. Sutherlin 65 President and Chief Executive Officer and a director since 2006.Previously, Mr. Sutherlin was Executive Vice President (“EVP”) of Joy Global Inc. and President and Chief Operating Officer of Joy Mining Machinery from 2003 to 2006. 9 Michael S. Olsen 60 EVP and Chief Financial Officer since December 2008.Previously Treasurer from December 2008 to December 2011 and Chief Accounting Officer from July 2006 through December 2009 andVice President of Joy Global and Senior Vice President of Finance of Joy Mining Machinery from February 2003 to December 2008. 5 Randal W. Baker 48 EVP of Joy Global Inc., and President and Chief Operating Officer of P&H Mining Equipment Inc. since November 2009.Prior to joining Joy Global, Mr. Baker was with CNH Global N.V., where he was President and Chief Executive Officer of the agricultural equipment business from 2006 to 2009, Senior Vice President Logistics and Supply Chain from 2005 to 2006, and Vice President North American Marketing from 2004 to 2005. 3 Edward L. Doheny II 49 EVP of Joy Global Inc., and President and Chief Operating Officer of Joy Mining Machinery since 2006.Prior to joining Joy Global, Mr. Doheny was with Ingersoll-Rand Corporation, where he was President of Industrial Technologies from 2003 to 2005 and President of Shared Services in 2003. 6 Sean D. Major 47 EVP, General Counsel and Secretary since2007. From 1998 to 2006 Mr. Major was a corporate officer of Johnson Controls, Inc., most recently Assistant General Counsel and Assistant Secretary. 5 Eric A. Nielsen 52 EVP –Corporate Development since 2010.Prior to joining Joy Global, Mr. Nielsen was President of Terex Corporation’s Material Processing and Mining Group since 2008 and held various management positions with Volvo Construction Equipment, most recently as President and CEO of Volvo Excavators and Volvo Construction Equipment Korea. 2 Dennis R. Winkleman 61 EVP Administration since February 2010; EVP Human Resources from 2000 to February 2010. 11 22 Index PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock, par value $1.00 per share, began trading on the New York Stock Exchange on December 6, 2011, and trades under the symbol “JOY.”Our common stock was traded on the NASDAQ Global Select Market under the symbol “JOYG” for the periods listed in the table below, which sets forth the high and low sales price and dividend payments for our common stock during the periods indicated.As of December 2, 2011, there were approximately 98,000 shareholders of record. Price per Share Dividends High Low Per Share Fiscal 2011 Fourth Quarter $ $ $ Third Quarter $ $ $ Second Quarter $ $ $ First Quarter $ $ $ Fiscal 2010 Fourth Quarter $ $ $ Third Quarter $ $ $ Second Quarter $ $ $ First Quarter $ $ $ Fiscal 2009 Fourth Quarter $ $ $ Third Quarter $ $ $ Second Quarter $ $ $ First Quarter $ $ $ Under our share repurchase program, management is authorized to repurchase up to $2.0 billion in shares of common stock in the open market or through privately negotiated transactions until December 31, 2011.The dollar amount of shares that may yet be purchased under the program is $883.4 million.We did not make any purchases of our common stock during fiscal 2011. 23 Index The following graph sets forth the cumulative total shareholder return, including reinvestment of dividends on a quarterly basis, on common stock during the preceding five years, as compared to the cumulative total returns of the Standard and Poor’s (“S&P”) 500 Composite Stock Index and the Dow Jones United States Commercial Vehicle Truck Index (“DJUSHR”).The DJUSHR was known as the Dow Jones U.S. Total Market Heavy Machinery Index until December 20, 2004.This graph assumes $100 was invested on October 28, 2006, in Common Stock, the S&P 500 Composite Stock Index, and the DJUSHR. 10/28/2006 10/26/2007 10/31/2008 10/30/2009 10/29/2010 10/28/2011 Joy Global Inc. 73 S&P 500 73 80 94 DJUSHR 72 24 Index Item 6. Selected Financial Data The following table sets forth certain selected historical financial data on a consolidated basis.The selected consolidated financial data was derived from our Consolidated Financial Statements.Our fiscal year end is the last Friday in October and each of our fiscal quarters consists of 13 weeks, except for any fiscal years consisting of 53 weeks that will add one week to the first quarter.The selected consolidated financial data should be read in conjunction with our Consolidated Financial Statements appearing in Item 8 – Financial Statements and Supplementary Data and Item 15 – Exhibits and Financial Statement Schedules. RESULTS OF OPERATIONS Year Ended Year Ended Year Ended Year Ended Year Ended October 28, October 29, October 30, October 31, October 26, In thousands except per share amounts 2011 (1) 2008 (2) Net sales $ Operating income Income from continuing operations $ Income (loss) from discontinued operations ) - - - Net income $ Basic Earnings Per Share Income from continuing operations $ Income (loss) from discontinued operations ) - - - Net income per common share $ Diluted Earnings Per Share Income from continuing operations $ Income (loss) from discontinued operations ) - - - Net income per common share $ Dividends Per Common Share $ Working capital excluding cash held in escrow $ Total assets $ Total long-term obligations $ (1 ) – In June 2011, we acquired LeTourneau, a worldwide leader in earthmoving equipment and in October 2011 we completed the sale of its drilling products business.The drilling products business is accounted for as discontinued operations. (2) – In February 2008, we acquired N.E.S. Investment Co. and its wholly owned subsidiary, Continental Global Group, Inc., a worldwide leader in conveyor systems for bulk material handling in mining and industrial applications. 25 Index Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the Consolidated Financial Statements and related notes.References made to years are for fiscal year periods.Dollar amounts are in thousands, except share and per-share data and as indicated. The purpose of this discussion and analysis is to enhance the understanding and evaluation of the results of operations, financial position, cash flows, indebtedness, and other key financial information of Joy Global Inc. and its subsidiaries for 2011, 2010, and 2009.For a more complete understanding of this discussion, please read the Notes to Consolidated Financial Statements included in this report. Overview We have been manufacturing mining equipment for over 125 years. We operate in two business segments: Underground Mining Machinery, comprised of our Joy Mining Machinery business and Surface Mining Equipment, comprised of our P&H Mining Equipment business.Joy is a leading producer of high productivity underground mining machinery for the extraction of coal and other bedded materials.P&H is the world’s largest producer of high productivity electric mining shovels and a major producer of rotary blasthole drills, walking draglines and large wheel loaders used primarily for surface mining of copper, coal, iron ore, oil sands, and other minerals. In addition to selling original equipment, we provide parts, components, repairs, rebuilds, diagnostic analysis, training, and other aftermarket services for our installed base of machines.In the case of Surface Mining Equipment, we also provide aftermarket services for equipment manufactured by other companies, including manufacturers with which we have ongoing relationships and which we refer to as “Alliance Partners.”We emphasize our aftermarket products and services as an integral part of lowering our customers’ cost per unit of production and are focused on continuing to grow this part of our business. LeTourneau Technologies, Inc. On June 22, 2011 we acquired LeTourneau Technologies, Inc. for approximately $1.1 billion.We purchased all of the outstanding capital stock and financed the acquisition with cash on hand and borrowings of $500.0 million under a new credit facility.LeTourneau designs, builds and supports equipment for the mining industryand has been a leader in the earthmoving equipment industry since the 1920s.LeTourneau historically operated in three business segments, mining, steel products and drilling products. The mining products business is the world’s leading manufacturer of large wheel loaders for surface mining, providing the industry’s largest model sizes and payload capacities. On October 24, 2011 we completed the sale of LeTourneau Technologies Drilling Systems, Inc. to Cameron International Corporation for $375.0 million in cash, subject to a post-closing working capital adjustment.In connection with this transaction, the LeTourneau facilities in Houston, Texas and Vicksburg, Mississippi have been sold while the Longview, Texas facility will remain with us.We have entered into a Transition Manufacturing and Supply Agreement to allow for the orderly transfer of drilling products work from Longview and a Steel Supply Agreement to allow the buyer time to develop other sources.In conjunction with our entrance into the Transition Manufacturing and Supply Agreement, we recognized an upfront loss and related liability of $23.3 million for manufacturing costs to be incurred that will not be reimbursed.The results of the drilling products business are included in discontinued operations on the accompanying consolidated statement of income and the assets and liabilities of the drilling products business that either transferred after our fiscal year end or remain our obligation are reflected as assets and liabilities of discontinued operations on the accompanying consolidated balance sheet.The results of the mining and steel businesses (collectively “the mining equipment business”) are included in our Surface Mining Equipment segment.From the date of acquisition until our fiscal year end, the mining equipment business of LeTourneau had net sales of $144.9 million and operating income of $23.2 million. 26 Index International Mining Machinery On July 11, 2011 we entered into a Share Purchase Agreement (“SPA”) with TJCC Holdings Limited, a corporation controlled by The Jordan Company, L.P., to acquire 534.8 million shares of common stock, or approximately 41.1%, of IMM, for HK$8.50 per share, or approximately $584.2 million subject to exchange rate fluctuation.IMM is a leading designer and manufacturer of underground coal mining equipment in China.On July 28, 2011, August 16, 2011 and September 2, 2011 we purchased approximately 136.5 million, 102.0 million and 127.2 million shares, respectively, of IMM for a total of $376.7 million.These shares were purchased on the open market and represent approximately 28.1% of the total outstanding shares of IMM.On December 20, 2011, MOFCOM approved the purchase of IMM shares covered by the SPA and the acquisition is expected to close on or around December 30, 2011.At such time, we will have a controlling interest of approximately 69.2% of IMM’s outstanding common stock and accordingly will be required under Rule 26.1 of the Hong Kong Takeovers Code to make an unconditional cash tender offer to purchase the remaining outstanding shares and options to purchase shares at a minimum per share purchase price of HK$8.50.If all of the shares and options to purchase shares of IMM common stock are purchased, the aggregate purchase price would be approximately $456.1 millionsubject to exchange rate fluctuation.We expect that this investment in IMM will strengthen our presence in China and other emerging markets.IMM reported revenues of RMB 1,942 million ($306.3 million) and operating profit of RMB 417 million ($65.8 million) for its most recent fiscal year ending December 31, 2010.During fiscal 2011, our initial investment in IMM was accounted for under the equity method and we recognized estimated income of $3.4 million. Operating Results Bookings for 2011 were $5.6 billion, an increase of 44.3% from the prior year.Original equipment bookings increased $1.2 billion, or 75.1% from the prior year and were driven by electric mining shovel orders for copper in South America and coal in North America and room and pillar orders in the U.S. and longwall systems orders in Australia.Aftermarket bookings increased $522.8 million, or 22.9%, as parts and service orders remain strong across most regions for both the Underground Mining Machinery and Surface Mining Equipment segments.The increase in both original equipment and aftermarket orders reflects continued demand for mining equipment as demand for commodities remains strong.Fiscal year 2011 bookings included a $179.2 million favorable effect of foreign currency translation. Net sales for 2011 totaled $4.4 billion compared to $3.5 billion in 2010.Aftermarket sales increased $520.9 million, or 24.8%, when compared to the prior year on increased parts sales across all regions for both the Underground Mining Machinery and Surface Mining Equipment segments.Original equipment sales increased $358.6 million, or 25.1%, when compared to the prior year primarily on improved sales in the U.S., Australia and South America.Foreign currency translation favorably impacted sales by $109.3 million. Operating income was $920.2 million in 2011, compared to $697.1 million in 2010 and included an $18.7 million favorable effect of foreign currency translation.The increase in operating income was primarily the result of increased sales volumes, positive price realization, and favorable overhead absorption.These items were partially offset by increased product development, selling and administrative expenses. The results of LeTourneau’s mining equipment business are included in our Surface Mining Equipment segment.From June 22, 2011 through the end of our fiscal year, LeTourneau’s mining equipment business had bookings of $139.4 million, net sales of $144.9 million and operating income of $23.2 million.Operating income was reduced by $12.2 million for purchase accounting charges, of which $7.7 million was attributable to acquired inventories. Net income from continuing operations was $631.0 million or $5.92 per diluted share in 2011 compared to $461.5 million or $4.40 per diluted share in 2010. 27 Index Results of Operations 2011 Compared with 2010 Sales The following table sets forth 2011 and 2010 net sales as derived from our Consolidated Statement of Income: In thousands $ Change % Change Net Sales Underground Mining Machinery $ $ $ % Surface Mining Equipment % Eliminations ) ) ) )% Total $ $ $ % Underground Mining Machinery net sales for 2011 were $2.6 billion compared to $2.1 billion for 2010, and included a $287.7 million increase in aftermarket sales and a $162.1 million increase in original equipment sales.Aftermarket sales increased across all regions.Specifically, aftermarket sales increased in the U.S. and Australasia by $113.5 million and $55.6 million, respectively, primarily due to the strengthening of the parts and rebuild markets in these regions.Additionally, strong parts demand in China caused aftermarket sales to increase by 56.8%, or $52.1 million.The increase in original equipment sales was led primarily by increased room and pillar sales in both the U.S. and South Africa and by roof support sales for longwall application equipment orders in Australasia.These increases were partially offset by decreased longwall equipment volumes in Eurasia and China.Foreign currency translation favorably impacted sales by $77.4 million. Surface Mining Equipment net sales for 2011 were $2.0 billion compared to $1.5 billion for 2010, which included a $189.2 million increase in aftermarket sales, a $106.6 million increase in original equipment sales and $144.9 million in sales from the mining equipment business of LeTourneau.Aftermarket sales increased across all regions and were led by increased sales in North and South America of $64.5 million and $91.6 million, respectively.Original equipment sales of electric mining shovels and drills increased across all regions, with the exception of North America.Foreign currency translation favorably impacted sales by $31.9 million. Operating Income The following table sets forth 2011 and 2010 operating income as derived from our Consolidated Statement of Income: In thousands Operating Income (loss) % of Net Sales Operating Income (loss) % of Net Sales Operating income (loss): Underground Mining Machinery $ % $ % Surface Mining Equipment % % Corporate Expense ) - ) - Eliminations ) - ) - Total $ % $ % 28 Index Operating income for the Underground Mining Machinery segment was $595.3 million in fiscal 2011, compared to operating income of $433.9 million in fiscal 2010.Operating income was favorably impacted by $175.1 million due to higher sales volumes, $52.2 million due to favorable manufacturing overhead absorption and $45.4 million in favorable overall price realization.These increases were partially offset by $67.9 million of unfavorable changes in material price variances due to rising steel costs and other surcharges, $49.4 million of increased product development, selling and administrative expenses and $6.6 million from a prior year foreign currency gain that was not repeated in the current year.Foreign currency translation favorably impacted operating income by $17.9 million. Operating income for the Surface Mining Equipment segment was $422.5 million in fiscal 2011, compared to operating income of $336.2 million in fiscal 2010.Operating income was favorably impacted by $172.4 million due to higher sales volumes, $17.7 million due to favorable manufacturing overhead absorption and $11.3 million of cancellation charges.Operating income in 2011 includes $23.2 million from LeTourneau’s mining equipment business which includes purchase accounting charges of $12.2 million.Partially offsetting these increases were $41.1 million of unfavorable changes in material price variances due to rising material costs and surcharges and $48.0 million of increased product development, selling and administrative expense. Corporate expense increased due to acquisition transaction costs of $19.7 million. Product Development, Selling and Administrative Expense Product development, selling and administrative expense was $602.0 million, or 13.7% of sales, in 2011, compared to $480.6 million, or 13.6% of sales, in 2010.Before acquisition transaction costs of $19.7 million in 2011, product development, selling and administrative expenses totaled $582.3 million, or 13.2% of sales.Product development costs increased by $20.8 million, which is attributable to research and development activities on new or existing products and increased personnel for smart services activities.Selling costs increased by $34.0 million due to travel, warehouse costs to support increased parts volumes and the inclusion of $5.6 million from LeTourneau’s mining equipment business.Administrative expenses increased primarily due to acquisition transaction costs. Net Interest Expense Net interest expense was $24.3 million in 2011, compared to $16.8 million in 2010.Net interest expense increased as a result of additional borrowings.We entered into a $500.0 million term loan dated June 16, 2011 for the acquisition of LeTourneau and issued $500.0 million of Senior Notes on October 12, 2011 in anticipation of completing the IMM transaction. Provision for Income Taxes Income tax expense for 2011 was $264.8 million, as compared to $217.5 million in 2010.The effective income tax rates from continuing operations were 29.6% and 32.0%, for 2011 and 2010, respectively.The main drivers of the variance in tax rates when compared to the statutory rate of 35% were the geographic mix of earnings with the corresponding net favorable differences in foreign statutory tax rates and the utilization of tax credits and tax holidays, offset by increased state income taxes and the establishment of valuation reserves. A net discrete tax benefit of $5.4 million was recorded in 2011 as compared to a net discrete tax benefit of $3.4 million in 2010.A review of uncertain income tax positions was performed throughout 2011 and 2010 as part of the overall income tax provision and a net benefit of $2.9 million and $4.4 million, respectively, was recorded on a global basis. 29 Index 2010 Compared with 2009 Sales The following table sets forth 2010 and 2009 net sales as derived from our Consolidated Statement of Income: In thousands $ Change % Change Net Sales Underground Mining Machinery $ $ $ ) %) Surface Mining Equipment % Eliminations ) ) - Total $ $ $ ) %) Underground Mining Machinery net sales for 2010 were $2.1 billion compared to $2.3 billion for 2009, and included a $223.2 million decrease in original equipment sales, partially offset by a $71.3 million increase in aftermarket sales.Net sales in 2010 increased by $92.9 million due to the effect of foreign currency translation.Original equipment sales decreased by $182.8 million in the United States and $61.5 million in Australasia, primarily due to decreased longwall equipment shipments in both regions.Original equipment sales also decreased in South Africa by $112.9 million, primarily due to decreased room and pillar and longwall mining equipment shipments.These decreases were partially offset by a $115.8 million increase in original equipment sales, primarily of longwall equipment, in China.Aftermarket sales were up in all regions, but most significantly in South Africa, primarily due to complete machine rebuilds. Surface Mining Equipment net sales for 2010 were $1.52 billion compared to $1.46 billion for 2009, and included a $63.9 million increase in aftermarket sales, partially offset by a $5.7 million decrease in original equipment sales.Net sales in 2010 increased by $45.6 million due to the effect of foreign currency translation.The decrease in original equipment was primarily due to decreased electric mining shovel and drill sales and decreased crushing and conveying equipment sales, which were partially offset by increased alliance sales.The increase in aftermarket sales was primarily related to increased repair and rebuilds in all regions, with the exception of emerging markets. Operating Income The following table sets forth 2010 and 2009 operating income as derived from our Consolidated Statement of Income: In thousands Operating Income (loss) % of Net Sales Operating Income (loss) % of Net Sales Operating income (loss): Underground Mining Machinery $ % $ % Surface Mining Equipment % % Corporate Expense ) - ) - Eliminations ) - ) - Total $ % $ % Operating income for Underground Mining Machinery was $433.9 million in 2010, compared to operating income of $461.0 million in 2009.Operating income was favorably impacted in 2010 by $18.5 million due to the effect of foreign currency translation.Operating income was unfavorably impacted by $46.7 million associated with lower sales volumes, $22.1 million of increased retiree benefit expense, $9.0 million of warranty and performance penalties and $5.8 million of product expense, primarily made up of research & development costs.Partially offsetting these decreases in operating income were higher margins related to price realization and the mix of products sold, favorable material input costs, and the benefit of prior year cost reduction programs.Operating income in 2009 was reduced by $9.0 million for severance and related expenses not repeated in 2010. 30 Index Operating income for Surface Mining Equipment was $336.2 million in 2010, compared to operating income of $322.2 million in 2009.Operating income was favorably impacted in 2010 by $2.5 million due to the effect of foreign currency translation.Operating income was favorably impacted by higher sales volumes, favorable material input costs of $7.1 million, and the benefit of prior year cost reduction programs.These increases were partially offset by $11.4 million of increased retiree benefit expense.In addition, cancellation income of $8.5 million was recorded in 2009 and not repeated in 2010. Product Development, Selling and Administrative Expense Product development, selling and administrative expense was $480.6 million, or 14% of sales, in 2010, compared to $454.5 million, or 13% of sales, in 2009.These expenses were unfavorably impacted by $17.8 million due to the effect of the foreign currency translation.Product development, selling and administrative expense increased in 2010 due to $22.4 million of increased retiree benefit costs and $7.2 million of increased performance based compensation, partially offset by the benefit of cost saving initiatives implemented in 2009.Administrative expense also included increased severance and related expenses of $14.4 million in 2009 that was not repeated in 2010. Net Interest Expense Net interest expense was $16.8 million in 2010, compared to $24.7 million in 2009.Net interest expense decreased primarily due to interest earned on increased cash and cash equivalents. Provision for Income Taxes Income tax expense was $217.5 million in 2010, with an effective tax rate of 32.0%, compared to income tax expense of $228.0 million in 2009, with an effective tax rate of 33.4%.The main drivers of the variance in tax rates when compared to the statutory rate of 35.0% were the geographic mix of earnings and the utilization of tax credits and tax holidays offset by increased state income taxes and establishment of valuation reserves. A net discrete tax benefit of $3.4 million was recorded in 2010, compared to net discrete tax expense of $8.2 million in 2009.A review of uncertain income tax positions was performed throughout 2010 and 2009 and a net benefit of $4.4 million and $1.8 million, respectively, was recorded. Reorganization Items Reorganization items include income, expenses, and losses that were realized or incurred by the Predecessor Company as a result of its decision to reorganize under Chapter 11 of the Bankruptcy Code.We emerged from protection under Chapter 11 of the U.S. Bankruptcy Code on July 12, 2001. Net reorganization items for 2011, 2010, and 2009 consisted of the following: In thousands Beloit U.K. receivership settlement $
